UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1310


ROBERT GOSS; SHIRLEY GOSS,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA, NA, Successor by merger to BAC Home Loans
Servicing, LP,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-02680-CCB)


Submitted:   October 28, 2013              Decided:   November 8, 2013


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Ostendorf, LAW OFFICE OF JASON OSTENDORF LLC, Baltimore,
Maryland, for Appellants.   Craig R. Haughton, MCGUIREWOODS LLP,
Baltimore,   Maryland;  K.   Lorraine  Lord,  MCGUIREWOODS  LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Homeowners Robert and Shirley Goss appeal the district

court’s    orders   dismissing     their    civil    action   against   the

servicer of their mortgage, in which the Gosses alleged various

Maryland    state   law   claims     related    to    their   request    to

participate    in   the   Home     Affordable       Modification   Program

(“HAMP”), and denying their motion to reconsider that order.             We

have reviewed the record and find no reversible error.                  See

Spaulding v. Wells Fargo Bank, 714 F.3d 769 (4th Cir. 2013).

Accordingly, we affirm for the reasons stated by the district

court.     See Goss v. Bank of Am., No. 1:12-cv-02680-CCB (D. Md.

Jan. 8, 2013; Feb. 7, 2013).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                     2